Title: From George Washington to Elizabeth Willing Powel, 9 September 1793
From: Washington, George
To: Powel, Elizabeth Willing


          
            Dear Madam.
            Monday Evening [9 September 1793]
          
          Persuaded as Mrs Washington and myself are, that your own good sense will always
            dictate what under existing circumstances shall appear best, we have
            only to regret that in the present instance it will deprive us of the pleasure of your
            company to Virginia.
          We unite in every good wish for you & Mr Powell, and I have the honor to be with
            the most Affectionate regard, Your most obedt Servt
          
            Go: Washington
          
        